NUMBER 13-22-00516-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


            IN RE ECONOMIC DEVELOPMENT CORPORATION
                        OF WESLACO, INC.


                      On Petition for Writ of Mandamus.


                                      ORDER

     Before Chief Justice Contreras and Justices Tijerina and Silva
                           Order Per Curiam

      On October 25, 2022, relator Economic Development Corporation of Weslaco, Inc.

(EDC), filed a petition for writ of mandamus contending that the trial court abused its

discretion by (1) “issuing the October 6, 2020 Order Denying the EDC’s Motion to Compel

Production, and/or the August 29, 2022 Order Denying EDC’s Rules of Civil Procedure,

Rule 193.3 Motion to Compel a Privilege Log”; and (2) “issuing the October 6, 2020 Order

Granting Defendant Wadhwani’s Motion to Stay Discovery, or in the alternative, issuing

its August 29, 2022 Order Denying EDC’s Motion Requesting Partial Lifting of the Stay of
Discovery.”

      The Court requests that the real parties in interest, Sunil Wadhawani, Nolana Self-

Storage, LLC, Harjinder Singh, Gerardo Tafolla, and Ricardo Quintanilla, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

                                                              PER CURIAM

Delivered and filed on the
26th day of October, 2022.




                                               2